DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Response to Amendment
	Applicant amendments to the claims filed 04/03/2022 have been entered. 

Status of Claims
	Claims 1-18 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites that the varying porosity within the lattice structure “controls how the fluid is absorbed such that the fluid is absorbed into the voids and propagates through the plurality of tessellated cells in an engineered manner” on lines 8-10. However, it is not seen in the specification where it discusses the fluid being “absorbed”. [0024] of the instant specification discusses how fluid flow is injected or released at one end of the lattice structure and flows through capillary action along path 18, and that the dimensions of the fluid defining paths 12 and voids 14 are controlled to provide the capillary action that creates these flow paths. It is not seen in the instant specification where fluid is “absorbed”. 
Claims 2-14 are rejected by virtue of their dependence on a rejected claim. 
Claim 15 similarly recites that “a vary porosity within the lattice structure which controls how the fluid is absorbed such that the fluid is absorbed into the voids and propagates through the plurality of tessellated cells in a predetermined, engineered manner” on lines 8-10. It is not seen in the specification where it discusses the fluid being “absorbed”. [0024] of the instant specification discusses how fluid flow is injected or released at one end of the lattice structure and flows through capillary action along path 18, and that the dimensions of the fluid defining paths 12 and voids 14 are controlled to provide the capillary action that creates these flow paths. It is not seen in the instant specification where fluid is “absorbed”. 
Claims 16-18 are rejected by virtue of their dependence on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 9-10 recite “in an engineered manner”. It is unclear what it is meant by an engineered manner. [0022] of the instant specification does state that “engineered” is “in the sense that the lattice structures are constructed in a highly defined manner in accordance with a CAD construction, and typically with a curable resin, to optimize important performance characteristics. Such performance characterizes may include control over porosity of the structure and capillary forces to provide desired flow properties…” however this does not provide a clear definition as to what it is meant by the fluid being absorbed and propagates through the tessellated cells in an engineered manner. By the definition in [0022] of the instant specification, anything would be considered to be engineered if it optimizes performance. 
	Claims 2-14 are rejected by virtue of being dependent on a rejected claim. 
	Claim 15 similarly recites “in a predetermined, engineered manner” on line 10. It is unclear what it is meant by an engineered manner. [0022] of the instant specification does state that “engineered” is “in the sense that the lattice structures are constructed in a highly defined manner in accordance with a CAD construction, and typically with a curable resin, to optimize important performance characteristics. Such performance characterizes may include control over porosity of the structure and capillary forces to provide desired flow properties…” however this does not provide a clear definition as to what it is meant by the fluid being absorbed and propagates through the tessellated cells in an engineered manner. By the definition in [0022] of the instant specification, anything would be considered to be engineered if it optimizes performance. 
	Claims 16-18 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen (US-2013/0273347-A1) and as evidenced by the definition of “fluid” provided by the Merriam-Webster dictionary.
	Regarding claim 1, Jacobsen teaches a computer aided design (CAD) manufactured lattice structure (micro-truss 10) comprising ([0069], Figures 1a-d, 2a-2c): 
a plurality of tessellated cells formed from a plurality of interconnected struts (vertical struts 18, angled struts 12, 14, 16), the interconnected struts (12, 14, 16, 18) formed from a curable resin ([0069], Figures 1a-1d, 2a-2c); and
	[0072] states that the micro-truss 10 is formed by using a fixed light input to cure polymer optical waveguides, where optical waveguides is understood to be another term used for the struts as stated by [0069] which has struts being referred to as truss elements, truss members, or polymer waveguides. It is understood from [0072] that the struts are made by a polymer that is cured, as such it encompasses struts made by a curable resin. A resin is understood to be a polymer. [0069] refers to the micro-truss structure 10 as a three-dimensional ordered open-cellular micro-truss structure 10, as such it is understood to have tessellated cells formed from the struts. Further, [0098] states that architectural optimization refers to unit cell design, strut diameter, length, angles, and number of struts per unit cell.  
the interconnecting struts (12, 14, 16, 18) forming voids within each cell configured to receive fluid, the voids communicating with one another, and the struts (12, 14, 16, 18) being non-uniform in dimension such that the voids have a non-uniform dimension to create a varying porosity within the lattice structure (10) which controls how the fluid is absorbed such that the fluid is absorbed into the voids and propagates through the plurality of tessellated cells in an engineered manner.
	It is understood from Figure 1a that the voids created by the struts 12, 14, and 16 will be able to communicate with one another, similarly the voids defined by struts 12, 14, 16, and 18 seen in Figures 2a-2d will be able to communicate with one another. It is stated by [0078] that Figure 3a shows a system for making micro-truss structure 360, with [0085] describing that the struts seen in 2d-2e may have vertical struts 18 having a larger diameter than angled struts 12, 14, and 16. It is understood that these differing diameters are a non-uniform dimension and create a varying porosity throughout the micro-truss structure (lattice structure).
[0068] states that aspects of the invention are directed to an apparatus for providing increased airflow to the working surface in contact with the apparatus. As evidenced by the definition of a “fluid” provided by the Meriam-Webster dictionary, a “fluid” includes both liquids and gases, as such the micro-truss 10 (lattice structure) is configured to receive a fluid (air). Paragraph [0022] of the instant specification states that the architecture of the structures constructed are “’engineered’ in the sense that the lattice structures are constructed in a highly defined manner in accordance with a CAD construction, and typically with a curable resin, to optimize important performance characteristics.” As the micro-truss 10 (lattice structure) of Jacobsen has additional improvements through architectural optimization, where optimization includes unit cell design, strut diameter, length, angles, number of struts per unit cells, and materials, the micro-truss 10 (lattice structure) will have fluid traveling through it in an engineered manner as the overall design of the micro-truss 10 is optimized ([0098]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 10-18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (US-9597837-B1) in view of Jacobsen (US-2013/0273347-A1).
Regarding claim 1, if it is determined that Jacobsen does not teach a computer aided design lattice structure, Cesarano teaches a computer aided design (CAD) manufactured lattice structure (see column 1 lines 40-46 and column 2 lines 35-37) comprising: 
a plurality of tessellated cells formed from a plurality of interconnected struts (referred to as struts 403, 407, and 411) (column 5 lines 46-60 and Figure 4B); and 
	As stated by column 1 lines 53-56, the present invention relates to a fluidic device with a plurality of struts forming a network of pores. It is understood from Figure 4B that the points where the struts 403, 407, and 411 contact one another is where they are interconnected. Further, it is understood that these interconnections will form tessellated cells. 
the interconnecting struts (403, 407, 411) forming voids within each cell configured to receive a fluid, the voids communicating with one another,
It is understood from Figure 4B that the struts 403, 407, and 411 will form voids, where the voids will communicate with one another. Column 1 lines 39-41 state that the invention provides a method for making a three-dimensional porous fluidic device. 
Cesarano does teach as stated by column 2 lines 22-34 that manufacturing of the structure is made by depositing a slurry, ink, or paste, where the slurry may contain a polymer. However, Cesarano does not specifically teach that the polymer may be a curable resin (where a resin is understood to be a polymer). Further, Cesarano does not teach where the struts have a non-uniform dimension such that the voids have a non-uniform dimension to create a varying porosity within the lattice structure which controls how the fluid is absorbed such that the fluid is absorbed into the voids and propagates through the plurality of tessellated cells in an engineered manner. 
In the same problem solving area of forming an apparatus with a plurality of struts that interpenetrate one another at a plurality of nodes, Jacobsen teaches where the struts may have differing diameters (Jacobsen; abstract, [0085]). 
Specifically, Jacobsen teaches where a micro-truss 10 is formed by using a fixed light input (collimated UV light) to cure (polymerize) polymer optical waveguides, which self-propagate in a 3D pattern, where the polymer optical waveguides form micro-truss 10 seen in Figure 1a (Jacobsen; [0072]). It is stated by [0069] of Jacobsen that micro-truss 10 includes a plurality of struts, which may be referred to as truss elements, truss members, or polymer waveguides. It is understood from [0072] of Jacobsen that the struts are made by a polymer that is cured, as such it encompasses struts made by a curable resin.  
Jacobsen further teaches the system for forming a structure from multiple waveguides (or struts) seen in Figure 3a (Jacobsen; [0075]). It is stated in [0085] of Jacobsen that vertical struts may have a diameter different from the angled struts, with [0098] stating that architectural optimization provides improvements to the structure and can relate to strut diameter. Specifically seen in Figures 2d and 2e, angled struts 12, 14, and 16 have a smaller diameter than vertical strut 18. 
It would have been obvious to one skilled in the art to modify the struts of Cesarano such that the polymer in the slurry of Cesarano is more specifically the curable polymer taught by Jacobsen, where the struts have differing diameters as further taught by Jacobsen because Jacobsen teaches that with differing diameters of struts, the resistance of the micro-truss structure 10 to compression and shear forces can be adjusted independently based on the diameter and spacing of the various struts as well as provide air flow to the device (Jacobsen; [0016], [0089]). 
Jacobsen teaches that the structure can have additional improvements through architectural optimization, where optimization includes unit cell design, strut diameter, length, angles, number of struts per unit cells, and materials, therefore the structure of modified Cesarano having struts with differing diameters will have fluid traveling through it in an engineered manner as the diameters are optimized (Jacobsen; [0098]). 
Regarding claim 2, modified Cesarano further teaches wherein the interconnecting struts and the voids create at least one defined, capillary flow path within the lattice structure for a fluid entering the lattice structure.
Figures 4A-4C of Cesarano depict a lattice with offset struts and one or more channels 402 (column 5 lines 40-44). It is understood that these channels 402 are created by struts 403, which are now struts with non-uniform dimension as taught by Jacobsen, which in turn create voids. 
Regarding claim 3, modified Cesarano further teaches wherein the lattice structure has a porosity that creates a plurality of separate capillary flow paths (402) in a single plane for a fluid entering a designated point of the lattice structure.
It is understood that the channels 402 as seen in Figures 4A-B of Cesarano will be channels that travel in a straight line, and as such will be a single plane device with a porosity that creates a plurality of separate capillary flow paths. It is understood that the top of the device, see Figure 4A, is a designated point for fluid entry of the lattice structure. 
Regarding claim 4, modified Cesarano teaches the lattice structure of claim 3, where modified Cesarano further teaches wherein the separate capillary flow paths (402) are formed generally parallel to one another such that the fluid entering the 2MDE/sw/chsApplication No.: 16/549,543Docket No.: 16336-000141-USdesignated point is split into the plurality of separate capillary flow paths after entering the lattice structure.
It is understood that the top of the lattice structure is the designated point of fluid entry, and as seen in Figures 4A-B of Cesarano it is understood that fluid will be split into capillary flow paths (402). 
Regarding claim 5, modified Cesarano teaches the lattice structure of claim 4, where modified Cesarano further teaches wherein the separate capillary flow paths (402) form linear flow paths.
As seen in Figure 4B of Cesarano, it is understood that channels 402 are linear flow paths. 
Regarding claim 6, modified Cesarano teaches the lattice structure of claim 4, where modified Cesarano further teaches wherein the separate capillary flows are created in first and second non-parallel planes within the lattice structure.
It is understood that section R2 in Figure 4B of Cesarano is similar to the structure shown in Figure 2B, where the simulated model of Figure 2C has fluid flowing in non-uniform flow patterns (column 5 lines 1-5). As such it is understood that there will be capillary flows created in first and second non-parallel planes within the structure. 
Regarding claim 7, modified Cesarano teaches the lattice structure of claim 2, where modified Cesarano further teaches wherein the at least one defined, capillary flow path forms a spiral flow path extending within an internal three dimensional volume of the lattice structure.
It is understood that region R2 has the same structure as seen in Figure 2B of Cesarano. It is understood that Figure 2C shows a model of the fluid flowing through the device (Cesarano; column 5 lines 1-7). It is understood that fluid may flow in a spiral pattern. 
Regarding claim 8, modified Cesarano further teaches wherein the varying porosity is such as to create an increasing capillary flow action across a dimension of the lattice structure, from a first portion (referred to as region R1) to a second portion (referred to as region R2) of the lattice structure (Cesarano; column 5 lines 44-45 and Figure 4B).
It is understood that traveling from R1 to R2 as seen in Figure 4B of Cesarano will cause an increase of capillary flow. Further, as stated by column 4 lines 52-55 and 65-67 in reference to Figures 2A-2B (understood to be similar to region R2 of Figure 4) that an interconnected porosity is formed with a lattice of offset struts, where the distance between struts may be varied. It is understood that variations in the struts will cause different flow paths and capillary flow action. 
It is understood that as the struts will now have a non-uniform dimension as taught by Jacobsen, the non-uniform dimension will act similarly to the differing distance between the struts as taught by Cesarano to create different flow paths and capillary flow action. 
Regarding claim 10, modified Cesarano further teaches wherein the lattice structure forms a plurality of liquid-gas interfaces.
It is understood that when a liquid is put into the device of Cesarano, as the liquid travels there will be portions within the structure where liquid meets gas, and are therefore liquid-gas interfaces. 
Regarding claim 11, modified Cesarano further teaches wherein the lattice structure is constructed using a catalyst to form a plurality of solid-liquid-gas interfaces.
It is understood that Cesarano has been modified with Jacobsen such that the slurry contains the curable polymer. Cesarano further teaches as stated by column 2 lines 24-28, the slurry may contain a catalyst for reacting with a fluid, or that the fluidic device is coated with a catalyst for facilitating a reaction with one or more fluids or a mixture of fluids and a solid. 
Note: recitiation of “wherein the lattice structure is constructed” is a product by process limitation, therefore so long as the structure is taught by the prior art, the prior art will read on the limitation, see MPEP 2113. 
Regarding claim 12, modified Cesarano further teaches wherein the lattice structure comprises a lattice fluidic device for evaporative mass transport, which is formed to create at least one of: 
the occurrence of liquid-gas interfaces throughout at least a portion of the lattice structure, the liquid-gas interfaces being are optimized for transport of species from the liquid phase to the gas phase. 
	It is understood that “fluids” encompass both gases and liquids (Cesarano; column 4 line 28). It is understood that as a liquid is flowed through the device of Cesarano, as liquid fills the spaces it will contact air (gas). 	
Note: the limitations of the liquid-gas interfaces being optimized for efficient dissolution of gas molecules into a liquid phase and a liquid-liquid extraction device are not required due to the recitation of “to create at least one of”. Claim 12 is directed to how the device will be used with liquids and gases, which is an intended use of the device. As the prior art meets the structural limitations of the device, the limitations of the claim are met.   
Regarding claim 13, modified Cesarano further teaches wherein the lattice structure comprises a lattice fluidic heat exchanger, which enables two immiscible fluids of different temperatures to be brought into contact within the lattice structure to facilitate heat transfer.
As stated by column 7 lines 17-23 of Cesarano, fluidic devices with a first lattice region with offset struts may be used to modify, enhance, or improve thermal transfer and mixing of multiple materials. It is understood that this encompasses a fluidic heat exchanger, as it allows for thermal transfer and mixing of multiple materials within the lattice structure. 
Regarding claim 14, modified Cesarano further teaches wherein the lattice structure forms a lattice fluidic thermal element, in which the lattice is made of a thermally conductive material and provides at least one of selective heating or cooling of the fluid. 
It is understood that Cesarano has been modified with Jacobsen such that polymer of Cesarano is the curable polymer of Jacobsen. It is further stated by column 2 lines 28-30 that the slurry of Cesarano may contain a metal. It is understood that metal is a thermally conductive material. As such, the lattice structure will form a thermal element, in which the lattice is made of a thermally conducive material (metal).

Regarding claim 15, Cesarano teaches a computer aided design (CAD) manufactured lattice structure (see column 1 lines 40-46 and column 2 lines 35-37) comprising: 
a plurality of tessellated cells formed from a plurality of interconnected struts (403, 407, 411) and configured to receive a fluid (column 5 lines 46-55 and Figure 4B); 
	It is understood that the struts 403, 407, and 411 are interconnected where the struts contact one another, which forms a plurality of tessellated cells. Column 1 lines 39-41 state that the invention provides a method for making a three-dimensional porous fluidic device.
wherein the lattice is constructed using a material which forms a catalyst to create solid-liquid-gas interfaces at each of the voids within the lattice structure.
	As stated by column 2 lines 22-28, the structure is made by depositing a slurry, where the slurry may contain a catalyst for reacting with a fluid, or that the structure is coated with a catalyst. It is understood that as fluid is brought through the device, the fluid will contact air and the struts 403, 407, and 411, creating solid-liquid-gas interfaces. It is further stated by column 2 lines 25-28 that when there is a catalyst, the catalyst facilitates a reaction within one or more fluids or a mixture of one or more fluids and a solid. 
	Cesarano does teach where the slurry may contain a polymer (column 2 line 30), however Cesarano does not teach where the struts are formed from a curable resin (where a resin is understood to be a polymer). 
Cesarano also does teach interconnecting struts (403, 407, 411) forming voids within each cell for receiving the fluid, but not that they have non-uniform dimensions forming voids within each cell, the non-uniform dimensions enabling the struts to form voids having a non-uniform dimension, and which communicate with one another to create a varying porosity within the lattice structure which controls how the fluid is absorbed such that the fluid is absorbed into the voids and propagates through the plurality of tessellated cells in a predetermined, engineered manner. 
In the same problem solving area of forming an apparatus with a plurality of struts that interpenetrate one another at a plurality of nodes, Jacobsen teaches where the struts may have differing diameters (Jacobsen; abstract, [0085]). 
Specifically, Jacobsen teaches where a micro-truss 10 is formed by using a fixed light input (collimated UV light) to cure (polymerize) polymer optical waveguides, which self-propagate in a 3D pattern, where the polymer optical waveguides form micro-truss 10 seen in Figure 1a (Jacobsen; [0072]). It is stated by [0069] of Jacobsen that micro-truss 10 includes a plurality of struts, which may be referred to as truss elements, truss members, or polymer waveguides. It is understood from [0072] of Jacobsen that the struts are made by a polymer that is cured, as such it encompasses struts made by a curable resin.  
Jacobsen further teaches the system for forming a structure from multiple waveguides (or struts) seen in Figure 3a (Jacobsen; [0075]). It is stated in [0085] of Jacobsen that vertical struts may have a diameter different from the angled struts, with [0098] stating that architectural optimization provides improvements to the structure and can relate to strut diameter. Specifically seen in Figures 2d and 2e, angled struts 12, 14, and 16 have a smaller diameter than vertical strut 18. 
It would have been obvious to one skilled in the art to modify the struts of Cesarano such that the polymer in the slurry of Cesarano is more specifically the curable polymer taught by Jacobsen, where the struts have differing diameters as further taught by Jacobsen because Jacobsen teaches that with differing diameters of struts, the resistance of the micro-truss structure 10 to compression and shear forces can be adjusted independently based on the diameter and spacing of the various struts as well as provide air flow to the device (Jacobsen; [0016], [0089]). 
Jacobsen teaches that the structure can have additional improvements through architectural optimization, where optimization includes unit cell design, strut diameter, length, angles, number of struts per unit cells, and materials, therefore the structure of modified Cesarano having struts with differing diameters will have fluid traveling through it in an engineered manner as the diameters are optimized (Jacobsen; [0098]). 
Regarding claim 16, modified Cesarano teaches the lattice structure of claim 15. Modified Cesarano further teaches wherein the plurality of tessellated cells forms a three dimensional lattice structure.
	It is understood from Figure 4A-B of Cesarano that the tessellated cells formed by the struts 403, 407, and 411 will create a three dimensional lattice structure, where the struts will now have non-uniform dimensions as taught by Jacobsen.
Regarding claim 17, modified Cesarano teaches the lattice structure of claim 16, where modified Cesarano further teaches wherein the plurality of tessellated cells enables a capillary flow through the structure to be controlled in two distinct planes non parallel to one another.
It is understood that region R2 in Figure 4B of Cesarano is similar to the structure seen in Figure 2B. And as seen in the simulated flow of Figure 2C, it is understood that flow may be occurring in two planes that are not parallel to one another. Where column 1 lines 43-46 states that varying geometry allows for user controlled flow behavior of fluid within the porous fluidic device. 
The struts of Cesarano will now have a varying diameter (non-uniform dimensions) as taught by Jacobsen, which is understood to similarly allow for a user to control flow behavior in the device. 
 Regarding claim 18, modified Cesarano teaches the lattice structure of claim 15. Modified Cesarano further teaches wherein the lattice structure creates a plurality of distinct capillary flow channels (402) through the lattice structure, the flow channels (402) residing in a common plane.
It is understood from Figure 4B of Cesarano that channels 402 are capillary flow channels, and that the flow channels allow for fluid movement in one direction (downwards) and will therefore reside in a common plane. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (US-9597837-B1) and Jacobsen (US-2013/0273347-A1), and in further view of Sand (US-2016/0151982-A1). 
	Regarding claim 9, modified Cesarano teaches the lattice structure of claim 1. Modified Cesarano does not teach wherein at least a portion of the lattice structure is carbonized. 
In the analogous art of preparing a three dimensional structure by using thermoset materials, Sand 2016 teaches an additive manufacturing process that carbonizes the thermoset resin (Sand 2016; abstract and [0116]). 
Specifically, Sand 2016 teaches where radiation energy may be used to carbonize a structure after a thermoset resin has been cured ([0116]). 
It would have been obvious to one skilled in the art to modify the device of modified Cesarano such that at least a portion of it is carbonized as taught by Sand 2016, because Sand 2016 teaches that carbonized materials may be dosed with different materials on porous carbon (Sand 2016; [0117]).

Response to Arguments
Applicant’s arguments, see page 6, filed 04/03/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacobsen (US-2013/0273347-A1) and the definition of “fluid” provided by the Merriam-Webster dictionary as evidence.
Applicant’s arguments, see page 8, filed 04/03/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cesarano (US-9597837-B1) and Jacobsen (US-2013/0273347-A1).
Regarding Applicant arguments on page 7 that Jacobsen is not forming an engineered structure with a porosity which is engineered to channel fluid into the pores in an engineered way, examiner respectfully disagrees. A fluid by definition, see attached NPL for the definition of a fluid as provided by the Merriam-Webster dictionary, is “a substance (as a liquid or gas) tending to flow or conform to the outline of its container”. Jacobsen is a micro-truss structure where air is flowing through the structure, and as such the micro-truss structure of Jacobsen has a fluid flowing through it. It is further argued that Jacobsen does not teach how any fluid can be channeled through the open volumes of the structure in any type of engineered manner. It is unclear what it is meant by engineered manner, see 112(b) rejection section supra. As the micro-truss structure of Jacobsen has architectural optimization of unit cell design, strut diameter, angles, number of struts per unit, and materials, as the whole micro-truss structure of Jacobsen is optimized then therefore fluid will travel through the structure in an engineered manner (Jacobsen; [0098]). 
Regarding Applicant arguments at the end of page 8 that there is no suggestion in Cesarano of modifying its structure to provide interconnected nodes as shown in Jacobsen, examiner respectfully disagrees. It is understood from Figure 4B of Cesarano that the points where the struts 403, 407, and 411 contact one another is where they are interconnected, where Cesarano does teach tessellated cells. The tessellated cells of Cesarano being created by the interconnections of the struts 403, 407, and 411. One skilled in the art would still be motivated to modify the device of Cesarano with the teachings of Jacobsen because Jacobsen teaches that differing diameters of struts can have the compression and shear forces adjusted, and one skilled in the art would be motivated to improve the physical characteristics of Cesarano. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796